UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-5023



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LAMORRIS WATSON, a/k/a O,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:03-cr-00220-1)


Submitted:   June 21, 2007                 Decided:   June 26, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith M. Stroud,Sr., Charlotte, North Carolina, for Appellant.
Thomas Tullidge Cullen, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lamorris   Watson   appeals   from   his   240-month   sentence

following his guilty plea to conspiracy to possess crack, cocaine,

and marijuana with the intent to distribute and possession of

cocaine with the intent to distribute.     Watson’s attorney filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

challenging the reasonableness of the sentence. Watson was advised

of his right to file a pro se supplemental brief, but has not done

so.   Our review of the record discloses no reversible error;

accordingly, we affirm Watson’s conviction and sentence.

          We find that Watson’s guilty plea was knowingly and

voluntarily entered after a thorough hearing pursuant to Fed. R.

Crim. P. 11.    Watson was properly advised of his rights, the

offenses charged, and the mandatory minimum and maximum sentences

for the offenses.    The court also determined that there was an

independent factual basis for the plea and that the plea was not

coerced or influenced by any promises.          See United States v.

DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).

          Watson argues that the sentence is unreasonable in light

of his substantial assistance to the government and the fact that

he has six children for which he provides support.         We note that

the district court granted the government’s motion for a downward

departure from a mandatory life sentence to a sentencing range of

240 to 293 months based on Watson’s substantial assistance and


                                - 2 -
imposed sentence at the lowest point in that range.   The district

court properly applied the Sentencing Guidelines and considered the

relevant sentencing factors before imposing the 240-month sentence.

See 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006); United States

v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).   Additionally, we

find that the sentence imposed—which was at the lowest point in the

properly calculated guideline range—was reasonable.     See United

States v. Green, 436 F.3d 449, 457 (4th Cir.) (“[A] sentence

imposed within the properly calculated [g]uidelines range . . . is

presumptively reasonable.”) (internal quotation marks and citation

omitted), cert. denied, 126 S. Ct. 2309 (2006).    Accordingly, we

affirm Watson’s sentence.

          As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.      We therefore

affirm Watson’s conviction and sentence.   This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED

                              - 3 -